Citation Nr: 1204671	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for temporomandibular joint (TMJ) dysfunction, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  During the pendency of this appeal, the Hartford RO assumed the role as the agency of original jurisdiction.

In November 2010 the Board remanded the case for the RO to schedule the Veteran for a videoconference hearing before the Board.  In March 2011 the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in its decision.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for TMJ dysfunction was denied in an unappealed, March 2008 rating decision.

2.  The evidence received since the March 2008 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for TMJ dysfunction.  38 U.S.C.A. § 5108 (West 2002);           38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO denied reopening a claim of entitlement to service connection for TMJ dysfunction in a rating decision issued in March 2008.  The Veteran was notified of the denial by a letter dated the same month but did not appeal.  In addition, no pertinent evidence was submitted during the appeal period.  The March 2008 rating decision is accordingly final.  

The basis for the denial of the claim of entitlement to service connection for TMJ dysfunction in March 2008 was that there was no current diagnosis of TMJ dysfunction.

The evidence of record in March 2008 consisted of the Veteran's statements, service treatment records, VA treatment records, and VA examination reports, one containing a diagnosis of TMJ dysfunction by history.

Evidence received since the March 2008 decision includes VA treatment records stating that the Veteran suffered from clicking of the TMJ bilaterally, but was able to open and close his mouth normally.  Several treatment records further indicate that the Veteran's examinations revealed TMJ symptoms.  In one VA treatment record, a dentist referenced TMJ dysfunction, but it is unclear whether the Veteran has a current diagnosis or if the dentist was simply referencing this by history.  A recent April 2011 private treatment record by an otolaryngologist found that the Veteran's TMJ was normal.

It remains unclear whether the Veteran suffers from pain and clicking of the TMJ, or whether he has a current TMJ dysfunction disability.  The Board finds that the newly-submitted treatment records are sufficient to reopen the Veteran's previously-denied claim for further development.

Because current evidence of a diagnosis of TMJ dysfunction was one of the elements not present in March 2008, this evidence is sufficient to reopen the previously-denied claim, as the new evidence suggests that the Veteran may have TMJ dysfunction.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been received, reopening of the claim for service connection for TMJ dysfunction is granted. 


REMAND

With respect to the reopened claim for service connection for TMJ dysfunction, the Board notes that service treatment records show that the Veteran reported in August 2006 that he had issues with jaw clenching.  The Veteran also testified to suffering from pain in his jaw after grinding his teeth at night, while deployed in support of Operation Iraqi Freedom.  The Board finds the Veteran's report of his in-service symptoms to be credible.  However, while there is some evidence suggesting that the Veteran has TMJ dysfunction, the evidence does not satisfactorily establish the presence of this claimed disability during the pendency of this claim.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While the Board recognizes that the Veteran had a VA examination in December 2007, the dentist did not render a diagnosis.  The clinical examination revealed positive popping and clicking of the TMJ bilaterally upon lateral excursions.  There were no limitation upon opening and no deviation upon opening.  There was no limitation upon functioning.  No other pathology was noted.  X-ray evidence was consistent with the symptoms described.

The Board finds that a new examination is required in which the dentist should specifically address whether the Veteran has a TMJ dysfunction disability.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain updated dental treatment records from the East Orange VA Medical Center and any other outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination with a dentist to determine whether he has a current diagnosis of TMJ dysfunction.  The claims folder must be made available to and reviewed by the examiner.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether the Veteran currently has, or has had at any time during the period of this claim, a diagnosis of TMJ dysfunction.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


